DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 December 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that in this office action the examiner still relies on the Strothmann reference but relies upon a different embodiment based on applicant’s claim amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second chip regions” and “second chips” with the plurality of first chips, molding layer, a photoresist, seed layer, metal interconnection structures that include a metal wiring layer, a protection layer, an under ball metal structure, and a metal solder ball of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “wherein each spacing region includes a second chip region and a second chip is formed in the second chip region.”  
However, the applicant amended claim 1 to now include a photoresist (208), seed layer (212), metal interconnection structures including a metal wiring layer (209), a protection layer (210), an under ball metal structure (not shown; par. 70), and a metal solder ball (211) and their relative dispositions, in addition to the first chips (203) and molding layer (207) as depicted in the structure of Figure 16.

    PNG
    media_image1.png
    260
    738
    media_image1.png
    Greyscale

	Also, in the embodiment of manufacturing steps (Figure 22) that utilize second chips (303; see Figures 17-20), the second chips are removed (S204; Figure 20) before 
There are no “second chips” present when all of the elements of claim 1 are present.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein each spacing region includes a second chip region and a second chip is formed in the second chip region.”  
However, the applicant amended claim 1 to now include a photoresist, seed layer, metal interconnection structures (metal wiring layer, a protection layer, an under ball metal, and a metal solder ball) and their relative dispositions, as depicted in the structure of Fig. 16.  

There are no “second chips” of claim 9 present when all of the elements of claim 1 are present.
It’s unclear as to the structural relationship between the plurality of first chips, molding layer, photoresist layer, seed layer and metal interconnection structures with respect to second chip regions and second chips in the final structure.

Claim 12 recites “a corresponding seed layer;” it is unclear as to the structural relationship between this element and the seed layer of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strothmann et al. (U.S. Patent Application Publication 2015/0243575).
Referring to Claim 1, Strothmann teaches in Fig. 3e or 3f for example, a packaging structure, comprising: a plurality of first chips (124); a molding layer (158) between each two adjacent first chips (124) of the plurality of first chips (124), wherein the molding layer (158) covers a sidewall of the each two first chips (124) of the plurality of first chips (124) and exposes a top surface (130) of the each two first chips (124) of the plurality of first chips (124); a photoresist layer (170; par. 58; “epoxy based photosensitive polymer dielectric”) formed on the molding layer (158) and the first chips (124), wherein the photoresist layer (170) includes first portions completely covering a top surface (160) of the molding layer (158) and second portions on a top surface (130) of each of the plurality of first chips (124); a seed layer (one of the one or more layers of 172; par. 59) formed between each first portion of the photoresist layer (170) and adjacent second portion of the photoresist layer (170) and connected with a corresponding first chip (124) of the plurality of first chips (124); and metal interconnection structures on the molding layer (170) and on the plurality of the first chips (124), wherein each metal interconnection structure includes a metal wiring layer (another of the one or more layers of 172; par. 59) on the molding layer (170) and on the plurality of the first chips (124), a protection layer (174) on the metal wiring layer (another of the one or more layers of 172), an under ball metal structure (portion of another of the one or more layers of 172 exposed by the opening in 174 for 178) on the 
Referring to Claim 2, Strothmann further teaches the required structure and relationship of the molding layer (158) with respect to the plurality of first chips (124).  The language, term, or phrase “formed by: forming and opening and forming the molding layer in the opening”, is directed towards the process of forming the molding layer.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case Ex parte Skinner 2 USPQ 2d 1788.  As such, the language only requires the molding layer to be between the adjacent fist chips.
Referring to Claim 3, Strothmann further teaches wherein: a coefficient of thermal expansion of the molding layer (158; par. 55) is greater than a coefficient of thermal expansion of the first chip (124 of 122/120; par. 42) based on the material properties.
Referring to Claim 4, Strothmann further teaches wherein: the molding layer (158) is made of one of epoxy resin (par. 55); and the first chip (124 of 122/120) is made of silicon (par. 9 and 42).
Referring to Claim 8, Strothmann further teaches wherein: the plurality of first chips (124) and the molding layer (158) are located in a plurality of first chip regions as shown.  It is noted that the applicant utilizes the term “region” as a relative reference location as it is not in and of itself a structural element.
As insofar as Claim 12 is definite, Strothmann further teaches wherein: each first chip (124) of the plurality of first chips (124) is connected to two adjacent metal interconnection structures through a corresponding seed layer (one of the layers of 172), respectively.

Claims 1, 2, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlan et al. (U.S. Patent Application Publication 2017/0033009).

Referring to Claim 2, Scanlan further teaches wherein the molding layer is formed by: forming an opening (space between chips) between the each two adjacent first chips of the plurality of first chips (106); and forming the molding layer (108) in the opening (space between chips) (Fig. 1A and 1B).  The language, term, or phrase “formed by”, is directed towards the process of forming the molding layer.  It is well per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
Referring to Claim 8, Scanlan further teaches wherein: the plurality of first chips (106) and the molding layer (108) are located in a plurality of first chip regions.  It is noted that structural boundaries of “chip regions” aren’t defined in the claim.
As insofar as Claim 12 is definite, Scanlan further teaches wherein: each first chip (106) of the plurality of first chips (106) is connected to two adjacent metal interconnection structures through a corresponding seed layer (112), respectively (as seen in Fig. 1L).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan et al. (U.S. Patent Application Publication 2017/0033009) in view of Strothmann et al. (U.S. Patent Application Publication 2015/0243575).

In the same field of endeavor, Strothmann teaches wherein the molding layer (158) is made of one of epoxy resin (par. 55), and the first chips (124 of 122/120) are made of silicon (par. 9 and 42); and a coefficient of thermal expansion of the molding layer (158; par. 55) is greater than a coefficient of thermal expansion of the first chips (124 of 122/120; par. 42) based on the material properties.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the industry standard widely utilized silicon material as taught by Strothmann for the first chips of Scanlan based on its well-known suitability in the art for building semiconductor devices and compatibility in device packaging.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896